Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO: 19-22680-CIV-MARTINEZ-OTAZO-REYES


  MIGUEL VILARINHO, an individual,

         Plaintiff,

  vs.

  PALMETTO SPORT CARS, INC.,
  a Florida corporation, and
  WORLD FINANCE GROUP, LLC,
  a Florida limited liability company,

        Defendants.
  _______________________________/

        MEMORANDUM IN OPPOSITION TO WORLD FINANCE GROUP, LLC’S
             MOTION FOR PARTIAL SUMMARY JUDGMENT AND
                INCORPORATED MEMORANDUM OF LAW

         Plaintiff/Counter-Defendant, Miguel Vilarinho, an individual (“Mr. Vilarinho”), by and

  through his undersigned attorney, pursuant to Rules 7.1 and 56.1, Local Rules of the United States

  District Court, Southern District of Florida, files this his Memorandum of Law in Opposition to

  World Finance Group, LLC’s Motion for Partial Summary Judgment as to Count I (Breach of

  Contract) of Lender/Counter-Plaintiff’s Counterclaim (“Summary Judgment Motion”) [ECF No.

  36] filed herein by Defendant/Counter-Plaintiff, World Finance Group, LLC, a Florida limited

  liability company (“WFG” or “Finance Company”). In the instant memorandum, the following

  matters of record will be referred to:

         •   Declaration of Miguel Vilarinho in Opposition to Motion for Partial Summary

             Judgment (“Vilarinho Declaration”) filed contemporaneously herewith; and
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 2 of 13




          •   Deposition of Corporate Designee of WFG and Palmetto Sports Group, LLC, taken on

              February 17, 2020 (“WFG Deposition”); and

          •   Affidavit of Carlos Rios in Support of World Finance Group LLC’s Motion for Partial

              Summary Judgment (“Rios Affidavit”).

                 I. FAILURE OF WFG TO COMPLY WITH LOCAL RULES AS TO
                              STATEMENT OF MATERIAL FACTS

         Local Rule 56.1 (a) requires that a motion for summary judgment and the opposition to it

    be accompanied by a “separate and contemporaneously filed and served Statement of Material

    Facts.” The Statement of Material Facts is further required to be “served as a separate document”

    and shall contain “specific, pinpoint references to particular parts of record material.” Rule 56.1

    (b), S.D. Fla.

         The Summary Judgment Motion filed by WFG failed to comply with the Local Rules.

    While WFG has provided a “Undisputed Material Facts” within its motion (“WFG Statement”),

    the proffer did not comply with the form and content requirements of Rule 56.1 [Summary

    Judgment Motion- p. 2-3].

         While WFG filed the Rios Affidavit in support of the Summary Judgment Motion, there

    were no references in the WFG Statement that constituted “specific, pinpoint references” as

    mandated by Rule 56.1. As detailed below, WFG failed to identify the factual basis for its

    claimed “damages” and conveniently avoids providing details as to the alleged default, including

    the fact that Mr. Vilarinho has made all of his payments, has possession of his car and has never

    received a notice of default.




                                                   2
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 3 of 13




         In so far as WFG has provided the WFG Statement, albeit without the mandated detail

    required under Local Rules, Mr. Vilarinho is compelled to separately serve his complaint

    Statement of Disputed Facts (“Vilarinho Statement of Disputed Facts”).

                                   II. STANDARD OF REVIEW

         Summary judgment is appropriate if the “movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). Once a party has moved for summary judgment, the opposing party must point to specific

  facts establishing that there is a genuine dispute for trial. Celotex Corp. v. Catrett, 477 U.S. 317,

  324 (1986).

         When considering a motion for summary judgment, the Court does not weigh the evidence

  or assess credibility; instead, “the evidence of the non-movant is to be believed, and all justifiable

  inferences are to be drawn in his favor.” Sgt. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

  (1986). “In short, what is required to defeat summary judgment is simply evidence ‘such that a

  reasonable juror drawing all inferences in favor of the respondent could return a verdict in the

  respondent's favor.’ ” Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (quoting Reza v.

  Pearce, 806 F.3d 497, 505 (9th Cir. 2015)).

         “At summary judgment, courts are required to view the evidence in the light most favorable

  to the nonmovant. See Chapman v. Am. Cyanamid Co., 861 F.2d 1515, 1518 (11th Cir. 1988). “All

  reasonable inferences arising from the undisputed facts should be made in favor of the nonmovant.

  However, an inference based on speculation and conjecture is not reasonable.” Id. “Speculation

  does not create a genuine issue of fact; instead, it creates a false issue, the demolition of which is

  a primary goal of summary judgment.” Cordoba v. Dillard’s Inc., 419 F.3d 1169, 1181 (11th Cir.




                                                    3
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 4 of 13




   2005) (emphasis in original).” Santiago v. Jaguar Therapeutics, LLC, 2019 WL 2170738, *3 (S.D.

   Fla. May 17, 2019).

                                         III. LEGAL ARGUMENT


            A. WFG WAIVED THE RIGHT TO DECLARE A DEFAULT BY AGREEING
                 TO ACCEPT IRREGULAR PAYMENTS FROM MR. VILARINHO.


        1. The Course of Dealing Between the Parties Established a Waiver of the Right to
                                        Declare a Default.

        The case law in Florida is clear that a creditor may conduct itself in such a manner that it

  either waives its right to declare a contract in default or is estopped to do so without first giving

  the debtor notice of its intent to declare a default. Montgomery Enterprises, Inc. v. Atlantic

  National Bank of Jacksonville, 338 So.2d 1078, 1080 (Fla. 1st DCA 1976). When a creditor's

  conduct in habitually accepting late payments rises to the level of a waiver, then notice of intent

  to declare a default is ineffective to revoke such waiver and allow repossession; the creditor must

  pursue other remedies, such as a suit on the note. Thomas N. Carlton Estate v. Keller, 52 So.2d

  131 (Fla.1951).

        WFG has accepted and continues to accept late payments from Mr. Vilarinho. As detailed

  in the Vilarinho Declaration, Mr. Vilarinho owns a small plumbing company and his

  compensation depends on irregular payments from third-party contractors. As a result, shortly

  after he purchased the car, Mr. Vilarinho spoke to WFG to inform WFG that he would be paying

  WFG at irregular periods and that his payments would be for irregular amounts. [Vilarinho

  Declaration- ¶33]. WFG agreed to accept and did accept the irregular payments [Vilarinho

  Declaration- ¶34].




                                                     4
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 5 of 13




                    2.    The Finance Agreement provides for payment deferral.

        Mr. Vilarinho is mindful that the loan agreement has what is generally referred to as an

  “anti-waiver” provision. Specifically, the agreement provides: “we may or refrain from

  enforcing any of our rights under the agreement without losing them.” Mr. Vilarinho is also

  mindful that “Florida courts have consistently enforced [anti-waiver] clauses.” Sacred Heart

  Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1182 (11th

  Cir.2010) (alteration in original) (quoting Nat'l Home Cmtys., LLC v. Friends of Sunshine Key,

  Inc., 874 So.2d 631, 634 (Fla. 3d DCA 2004)) (internal quotation marks omitted).

         But the Finance Agreement also provides for payment deferral:




                                                        (“Deferral Provision”)
                                                       [Summary Judgment Motion- Ex. A]

       The Deferral Provision allowed Mr. Vilarinho to request a “deferral of the scheduled due

  date of all or part of a payment.” He did this at the onset of his relationship with Defendants.




                                                   5
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 6 of 13




  Only after Mr. Vilarinho learned of the fraud of the Dealership and asserted his rights in this

  lawsuit did WFG renege on its agreement to deferral of the payment date.

         B. WFG HAS FAILED TO PROVIDE COMPETENT, UNDISPUTED EVIDENCE
                               TO SUPPORT ITS CLAIM.


        1. The Rios Affidavit is Not Based on Competent Knowledge and is Contradicted by
                                           Prior Testimony.


       The only evidentiary support for the Summary Judgment Motion is the Rios Affidavit.

  While Mr. Rios may be the “managing member” of WFG, he is not the person “with the most

  knowledge” as to the performance of the parties under the Finance Agreement, including what

  was paid and when. The person with that “knowledge” is the only other employee of WFG:

  Ester Alayeto (“Ms. Alayeto”) [WFG Deposition- p. 30- l. 6-25; p. 117- l. 18- 11].

         On February 4, 2019, Mr. Vilarinho served a Notice of Taking Deposition Duces Tecum

  as to the corporate designee of WFG (“WFG Deposition Notice”). A copy of the WFG

  Deposition Notice is attached hereto as Exhibit “A.” Pursuant to the WFG Deposition Notice,

  Mr. Vilarinho requested that WFG designate a qualified witness to testify to inter alia:

               1. An Account history of the RISC between Plaintiff and WFG or its
         assignee.
              2. All facts regarding the Account including all payments made under
         the RISC, an Account history, any purported default(s), and any fees or
         charges assessed thereunder.



       WFG produced Mr. Rios. When asked about the factual basis for the Counterclaim, Mr

  Rios lacked the ability to provide any details about the loan, including what was owed, what was

  paid or what was claimed:




                                                   6
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 7 of 13




         When asked about the remaining balance owed, Mr. Rios testified:


          18   Q. So how many payments are left on
          19   Mr. Vilarinho's loan at the present time?
          20   A. I couldn't answer that 100 percent today what
          21   payments are left.
          22   Q. I'm sorry?
          23   A. Whatever payments are left, I couldn't answer
          24   that question today.
          25   Q. Okay. Well, it's a 60-month loan; right?

          1 A. Okay.
          2 Q. And you would agree with me he has made the
          3 February payment; correct?
          4 A. I couldn't answer that question.
                                                   (WFG Deposition- p. 116, l. 18 to p. 117, l. 4)

           When asked what records he would need to look at to inform him of what was owed on

   the loan, Mr. Rios stated:

           23 Q. Okay. And what records would you need to
          24 look at to inform you how many payments are
           remaining
          25 on Mr. Vilarinho's loan?

          1 A. I would have to get the exact payoff --
          2 Q. Okay.
          3 A. -- amount, which I might have the exact
          4 payment amount. I couldn't tell you the exact
          payoff.
          5 MR. MARCUS: It doesn't matter. If you don't
          6 know sitting here today, you don't have to -- if
          7 you don't know, you don't know. It's a matter of
          8 proof anyway. There will be no question as to
          9 what it is. Records don't lie.
          10 Q. What payments is Mr. Vilarinho missing
          11 through today's date?
          12 A. I couldn't tell you exactly.
          13 Q. What records do you need to refer to?

                                               7
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 8 of 13




         14 A. I would have to go back to the office and see
         15 the records to see what he has paid and has not
         paid.
         16 Q. Well, I'm taking the deposition of the
         17 finance company today.
         18 A. Okay.

                                         (WFG Deposition- p. 119, l. 23 to p. 120, l. 18)

      As to missed payments, Mr. Rios stated:

         1 Q. So now that you have had an opportunity to
         2 refresh your memory concerning Bates stamp number
         143
         3 through 148, what payments are missing that
         4 Mr. Vilarinho did not make?
         5 A. Whatever the amount is. I don't know. I
         6 couldn't answer this right now, to tell the truth. I
         7 would have to go one by one.
         8 But, as you see the history here, he pays
         9 whenever he feels like it, you know. If you go to
         10 your page 143, you know, $1,500, $1,500, $1,490,
         11 $1,500. Then you got $1,000. Then you got $2,855.
         12 Then you have an amount of 1,500. You know,you look
         13 at it by the month.
         14 Q. Well, who else can I ask questions what
         15 payments were missed other than you?
         16 A. Esther.
         17 Q. Excuse me?
         18 MR. MARCUS: Esther Alayeto.
         19 Q. You didn't ask Esther about what loan
         20 payments were missed before coming here today?
         21 A. No. I came straight over here.
         22 Q. You didn't prepare for today's deposition by
         23 inquiring of others before you came here to testify on
         24 behalf of the finance company; correct?
         25 A. No. I believe he made a payment last -- I

         1 think he made it last week. The end of last week he
         2 made a payment.




                                                8
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 9 of 13




                                         (WFG Deposition- p. 123, l. 1 to p. 124, l. 2)

        As seen above, Mr. Rios lacked adequate knowledge to provide details of the claim of

  WFG. A corporation has an affirmative duty to provide a witness to testify on its behalf to bind

  the corporation to deposition questions. QBE Ins. Corp. v. Jorda Enterprises, Inc., 277 F.R.D.

  676, 688 (S.D. Fla. 2012). As Mr. Rios was wholly unprepared to testify as to the claim of WFG,

  WFG should be prohibited from now providing evidence that its designee should have been able

  to provide testimony concerning.

       A cursory review of the thin Rios Affidavit also underscores the lack of knowledge. Rather

  than describe the details of the claim of WFG, Mr. Rios simply states the amount of the

  “arrearage” with nothing else [Rios Affidavit- ¶8]. Mr. Rios does not even say that he reviewed

  the account history or that the records were kept accurately. The Rios Affidavit does not meet the

  standard for proof under the Fed. R. Civ. P. 56 (c)(4).

                     2. CFS has failed to Meet its Burden as to Proving Damages.

                                     a. Inadequacy of Proof

         In addition to the Rios Affidavit, the Motion for Partial Summary Judgment was supported

  by the following matters:

         • Exhibit A- a poor photocopy of the Finance Agreement; and

         • Exhibit B- consisting of a note in some unknown person’s handwriting and a computer

           printout with loan information (“Disputed Accounting”).

       The Disputed Accounting seems to be a summary of what WFG contends it is owed. It is

  unverified and is not a “business record” that would otherwise be admissible. Most telling is the

  fact that Mr. Rios did not authenticate or even reference the documents in his affidavit.

        Even the “proof” advanced by WFG is inconsistent without explanation.                 While the


                                                   9
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 10 of 13




   scribbling in the Disputed Accounting states that $6,474.54 is owed, the Rios Affidavit claims that

   $7,953.60 is owed. Neither proffered amount is supported by any detail.

                                     b. As to “Past Due Interest”

           The Disputed Accounting claims that $2,056.31 is owed as “past due interest.” There is no

   detail offered to explain the rate, the dates of accrual or even the principal upon which the

   interest is based. The unauthenticated computer printout does not help explain what is owed.

                                 c. As to “Disputed Collection Fees”

           The Disputed Accounting appears to include claims for “late fees” and “NSF”1 fees

   (“Disputed Collection Fees”) but does not provide any details that would reasonably inform the

   Court and Mr. Vilarinho of the legitimacy of the fees. As an example, according to Mr. Vilarinho’s

   records, he had one check returned in February 2017 as a result of an error in his transferring funds

   which he promptly corrected [Vilarinho Declaration- ¶ 24]. But WFG is asserting in its Disputed

   Accounting that there 18 “NSF Fees” for which it is claiming $630. Again, the unauthenticated

   computer printout again does not help explain what is owed.

                                d. As to “Disputed Repossession Fees”

           The Disputed Accounting also references that WFG is apparently claiming that it is entitled

   to recover $1,000 as a “repo fee.” The WFG Statement provides that “WFG has been forced to

   repossess the subject vehicle from Vilarinho due to non-payment and was thus forced to incur

   repossession costs.” (emphasis added). But WFG does not provide details of the date of the

   repossession, the vendor to whom the costs were paid, or the purpose of the costs. The

   unauthenticated computer printout does not describe such fees. Rather, WFG just put the cryptic

   reference to a “repo fee” on a handwritten “summary” to feign that there is something owed.



   1
       Mr. Vilarinho is assuming that “NSF” is meant to refer to returned checks.

                                                    10
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 11 of 13




        WFG failed to inform the Court that the subject vehicle was repossessed four years ago.

   Contrary to the unverified WFG Statement that claimed that there was a monetary default, the

   car was repossessed without notice as a result of a lapse of insurance coverage. The email string

   between Mr. Vilarinho and WFG concerning the repossession is attached to the Vilarinho

   Declaration as Exhibit “B.” [Vilarinho Declaration- ¶ 28].

        More disturbing is the fact that Mr. Vilarinho paid the recovery costs to WFG when he had

   his car returned.   A copy of the receipt that that Mr. Vilarinho received from WFG for

   $2,855.99 for “payment and repo fee” is attached to the Vilarinho Declaration as Exhibit “C.”

        When viewed in the light most favorable to WFG, WFG is trying to spin up a claim by

   creating faux fees on the loan. Indeed, in addition to not providing details as to its alleged claim

   for “fees,” WFG also failed to inform the Court that the car was returned and that he had

   continued to pay WFG.

             C. WFG HAS FAILED TO OVERCOME THE AFFIRMATIVE DEFENSES
                BASED ON THE APPLICATION OF THE SO-CALLED “FTC HOLDER
                          RULE” AND THE CONTRACT LANGUAGE

        Pursuant to 16 C.F.R. §433, known more commonly as the “Federal Trade Commission

   Rule Regarding the Preservation of Consumer Claims and Defenses” or “FTC Holder Rule,”

   WFG is subject to all claims and defenses of Mr. Vilarinho, as a consumer, which are available

   against the credit-seller, to-wit: Palmetto Sport Cars. Mr. Vilarinho recast his grievances against

   the dealership in his Affirmative Defenses as set-off defenses (DE 25). The Vilarinho

   Declaration supports the fraud claims against Palmetto Sports Cars.

       The FTC Holder Rule entitles consumers such as Mr. Vilarinho to defend against lenders

   based on the fraud and misconduct of the seller. See, e.g., Florida Auto Finance Corp. v. Reyes,

   710 So. 2nd 216, 218 (3rd DCA 1998) [ “The fraud committed by Schwag is a complete defense




                                                    11
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 12 of 13




   to the action by FAF, the holder in due course, against Reyes. FAF was subject to the same

   claims and defenses that Reyes could have asserted against Schwag.”]

       The finance agreement at issue provides for such a preservation of rights:




      As WFG has not addressed the set-off defenses of Mr. Vilarinho (as contained in the First

   through Eighth Affirmative Defenses), WFG is not entitled to summary judgment.



                                         IV. CONCLUSION

         As argued above, the Motion for Partial Summary Judgment was filed despite issues of

  material fact. The determination of this cause must be submitted to a jury.



                                                        /s/ Robert W. Murphy____________
                                                        ROBERT W. MURPHY, ESQ.
                                                        Florida Bar No.: 717223
                                                        1212 S.E. 2nd Avenue
                                                        Fort Lauderdale, FL 33316
                                                        Telephone: (954) 763-8660
                                                        Facsimile: (954) 763-8607
                                                        rwmurphy@lawfirmmurphy.com
                                                        Counsel for Plaintiff/Counter-Defendant




                                                   12
Case 1:19-cv-22680-JEM Document 40 Entered on FLSD Docket 04/09/2020 Page 13 of 13




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the
   United States District Court, Southern District of Florida, CM/ECF system, on April 9, 2020, to
   counsel of record:


   Alan K. Marcus, Esq.
   Marcus Law Center, LLC
   2600 Douglas Road, Suite 1111
   Coral Gables, Florida 33134
   E-Mail: AMarcus@MarcusLawCenter.com
   Counsel for Defendants/Counter-Plaintiff


                                                                    /s/ Robert W. Murphy______
                                                                    Attorney




                                                 13
